Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/667569 
    
        
            
                                
            
        
    

Parent Data15667569, filed 08/02/2017 and having 1 RCE-type filing thereinClaims Priority from Provisional Application 62429649, filed 12/02/2016 Claims Priority from Provisional Application 62370673, filed 08/03/2016 
Claims 11 and 13-35 are pending. 
No claim is allowed.
No amendments were filed.  




35 USC § 103(a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 11 and 13-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cianchetta et al. (US Patent 9,732,062 also published as US 20130190287), Kim et al. (2015, 892 dated 10/01/2020), Cazzola et al. (Cazzola M et al. The genetic basis of myelodysplasia and its clinical relevance. Blood. 2013 Dec 12; 122(25):4021-34. Doi: 10.1182/blood-2013-09-381665. Epub 2013 Oct 17. PMID: 24136165; PMCID: PMC3862275.2013), 892 dated 10/01/2020) and Ganguly et al.  (Mutat Res Rev Mutat Res Jul-Sep 2016; 769:47-62, doi: 10.1016/j.mrrev.2016.04.009. Epub 2016 Jun 23, Mutations of myelodysplastic syndromes (MDS): An update, 892 dated 10/01/2020). Applicant’s claims are drawn using the same compound for treating myelodysplastic syndrome wherein the myelodysplastic syndrome is characterized by the presence of a mutant allele of IDH2 and a mutant allele of at least one second gene, wherein the second gene is selected from the group consisting of ASXL1 and SRSF2.TP53 and KRAS.  See the entire documents.
Determining the scope and contents of the prior art.

In regards to claims 11, 13-18, and 30-35, Cianchetta et al teaches claimed compound for IDH2 inhibitory activity and teaches Myelodysplastic syndrome (MDS), myeloproliferative neoplasm (MPN), acute myelogenous leukemia (AML), sarcoma, melanoma, non-small cell lung cancer, chondrosarcoma, cholangiocarcinoma or angioimmunoblastic non-Hodgkin's lymphoma (NHL).  (See claim 18).  It teaches a method of treating a cancer characterized by the presence of an IDH2 mutation, wherein the IDH2 mutation results in a new ability of the enzyme to catalyze the NAPH-dependent reduction of .alpha.-ketoglutarate to R (-)-2-hydroxyglutarate in a patient, comprising the step of administering to the patient in need thereof a composition of claim 10. 
It teaches the IDH2 mutation is an IDH2 R140Q or R172K mutation. (Claim 16) and the method of claim 16, wherein the IDH2 mutation is an IDH2 R140Q mutation (claim 17). Cianchetta et al. teaches compound 1 as IDH2 inhibitor, its pharmaceutical composition and treatment of acute myelogenous leukemia and non-small lung cancer.  Page 36, compound 409, 68, 69 [0179], page 70 [0190] and 99 [0495].  Cianchetta et al teaches claimed compound for IDH2 inhibitory activity.

    PNG
    media_image1.png
    227
    288
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    146
    264
    media_image2.png
    Greyscale

RN   1446505-70-9 HCAPLUS     
In regards to claims 19-24, 28 and 29 drawn to dosage and method of administration, Cianchetta teaches compounds can be administered; orally, with a dosage ranging from about 0.5 to about 100 mg/kg of body weight, alternatively dosages between 1 mg and 1000 mg/dose, every 4 to 120 hours, or according to the requirements of the particular drug. The amounts are taught by the prior art. 
The pharmaceutical compositions of one aspect of this invention will be administered from about 1 to about 6 times per day or alternatively, as a continuous infusion. Such administration can be used as a chronic or acute therapy. [0174]. 
It would have been obvious to one skilled in the art at the time the invention was filed to reduce and increase the doses than those recited above may be required.   A person skilled in the art at the time the invention was filed would have guidance from Cianchetta which teaches that specific dosage and treatment regimens for any particular subject will depend upon a variety of factors, including the activity of the specific compound employed, the age, body weight, general health status, sex, diet, time of administration, rate of excretion, drug combination, the severity and course of the disease, condition or symptoms, the subject's disposition to the disease, condition or symptoms, and the judgment of the treating physician. [0175].
A person skilled in art would be able to decide suitable doses because Cianchetta teaches that upon improvement of a subject's condition, a maintenance dose of a compound, composition or combination of one aspect of this invention may be administered, if necessary. Subsequently, the dosage or frequency of administration, or both, may be reduced, as a function of the symptoms, to a level at which the improved condition is retained when the symptoms have been alleviated to the desired level. Subjects may, however, require intermittent treatment on a long-term basis upon any recurrence of disease symptoms. [0176].
In regards to oral dosage as in claim 28, Cianchetta teaches oral administered for treatment of cancer. [0177]. 
In regards to claim 11, are methods of treating a cancer characterized by the presence of a mutant allele of IDH2 compound 1, or a pharmaceutically acceptable salt thereof, or (b) a pharmaceutical composition comprising (a) and a pharmaceutically acceptable carrier.  [0180].
In regards to claims 17 and 18, Cianchetta teaches inhibitory activities of the compounds provided herein against IDH2 mutation R140Q, R170K (e.g., IDH2R140Q and IDH2R172K), (Example 12) [0178].  The cancer to be treated is characterized by a mutant allele of IDH2 wherein the IDH2 mutation results in a new ability of the enzyme to catalyze the NAPH-dependent reduction of .alpha.-ketoglutarate to R(-)-2-hydroxyglutarate the mutant IDH2 has an R140X mutation, R140X mutation is a R140Q mutation, R140W mutation,  R140L mutation, R172X mutation and others [0179], [0181] and claims 16 and 17).
The compounds and methods of one aspect of this invention are useful to treat any type of cancer that is characterized by the presence of a mutant allele of IDH2 imparting such activity and in particular an IDH2 R140Q and/or R172K mutation. [0182].
In regards to claims 33-35, Cianchetta teaches a method of treating a cancer selected from glioblastoma (glioma), myelodysplastic syndrome (MDS), myeloproliferative neoplasm (MPN), acute myelogenous leukemia (AML), (See claim 18 and [0190].
In regards to claim 32, when the MDS is untreated.  A person skilled while using the compound would expect to treat MDS in absence of  a mutant allele of at least one other gene as in claim 11, however, depending on patients condition age and severity of the disease, the treatment may not be successful as expected to one skilled in the art. 
In regards to claim 30 drawn to mesylate salt of compound 1, Cianchetta et al. teaches various salts including mesylate salt. [0163]. It teaches pharmaceutically acceptable salts. [0160] to [0162]. 
Ascertaining the differences between the prior art and the claims at issue.
While Cianchetta et al. teaches compound 1, same as in instant claims as IDH2 inhibitor, its pharmaceutical composition and treatment of acute myelogenous leukemia, MDS  and various other cancers, does not teach explicitly the specific absence of a mutant gene of at least one other gene as in claim 11 as instantly claimed.  (Claim 18)
Instant claims differ from the reference in using the same compound as in claim for treating myelodysplastic syndrome wherein the myelodysplastic syndrome is characterized by the presence of a mutant allele of IDH2 and a mutant allele of at least one second gene, wherein the second gene is selected from the group consisting of KRAS, TP53, SETBPI, U2AFI, ASXL1 and SRSF2. 
 It appears that “absence a mutation allele of TP53” , tp53 is a tumor suppressor and its mutation is involved in development of many cancers. Therefore, excluding “a mutation allele of TP53” would make the selected set of mutations more specific to myelodysplastic syndromes (MDS), not any other cancers.
The limitation “absence of a mutation allele of KRAS and TP53” is intended to exclude those mutations that increase the likelihood of myelodysplastic syndromes (MDS) progression to myeloid leukemia (AML). In other words, the selected set of mutations would be more specific to myelodysplastic syndromes (MDS). 
In regards to “absence of mutation allele” as in claims 11, 13-18, and 31 Kim et al. was added because it teaches mutations affecting spliceosomal proteins are the most common class of mutations in patients with myelodysplastic syndromes (MDS), t that mutations affecting the splicing factor SRSF2 directly impair hematopoietic differentiation in vivo, which is not due to SRSF2 loss of function. By contrast, SRSF2 mutations alter SRSF2’s normal sequence-specific RNA binding activity, thereby altering recognition of specific exonic splicing enhancer motifs to drive recurrent mis-splicing of key hematopoietic regulators. This includes SRSF2 mutation-dependent splicing of EZH2 that triggers nonsense-mediated decay, which, in turn, results in impaired hematopoietic differentiation. These data provide a mechanistic link between a mutant spliceosomal protein, alterations in splicing of key regulators, and impaired hematopoiesis. (Summary)
Somatic mutations in genes encoding components of the spliceosome have been identified in a spectrum of human malignancies, including ~60% of patients with myelodysplastic syndromes (MDS).  These mutations occur most commonly in SF3B1 (Splicing Factor 3b Subunit 1), SRSF2 (Serine/arginine-Rich Splicing Factor 2), and U2AF1 (U2 Small Nuclear RNA Auxiliary Factor 1) and almost always as heterozygous missense mutations that are mutually exclusive While the genetic data in MDS suggests that these alterations are critical to disease pathogenesis, it remains unknown how these mutations contribute to MDS and if they are sufficient to induce MDS.
Kim et al teaches gene expression in primary patient samples with and without U2AF1 mutations.   It teaches gene mutations are sufficient to drive MDS, and mutations in SRSF2. SRSF2 mutations occur in 20–30% of MDS and ~50% of chronic myelomonocytic leukemia (CMML) patients.
 Kim et al. teaches SRSF2 mutations are consistently associated with adverse outcome amongst MDS and AML patients.  Despite the clinical importance of SRSF2 mutations, to date there have been no studies of the functional impact of SRSF2 mutations on hematopoiesis or splicing. Here, we studied the biological and transcriptional effects of somatic expression of the common SRSF2 P95H mutation in the hematopoietic compartment. (Introduction) See (Figure 1B).
Kim et al. teaches the effect of the SRSF2 P95H mutation distinct from loss of SRSF2, and reveal that mutations in SRSF2 confer an alteration in function that results in key aspects of MDS. Transcriptional analysis of SRSF2 mutant cells revealed that SRSF2 mutations result in genome-wide alterations in ESE preference in both human and murine cells.  It teaches genomic and biochemical assays indicate that SRSF2 mutations cause alteration, rather than loss-of-function, driving preferential recognition of cassette exons containing C- versus G-rich ESEs.
In addition to the effects of mutant SRSF2 on EZH2 splicing and protein expression, a number of other genes of known importance in hematopoiesis and malignancy were also consistently differentially spliced in isogenic human cells, primary patient samples, and murine cells bearing mutant SRSF2. These include additional genes mutated in MDS (such as BCOR), genes with importance in hematopoietic stem cell self-renewal (such as IKAROS), and genes critical for cell survival (such as CASPASE 8). The functional effects of each of these specific splicing events are important in further delineating the effects of mutant SRSF2 on MDS pathogenesis as well as possibly providing novel means for therapeutic targeting of SRSF2-mutant cells. (Introduction).
It would have been obvious to one skilled in the art to recognize mutant SRSF2 on MDS as SRSF2 mutations result in genome-wide alterations in ESE preference in both human and murine cells and  genomic and biochemical assays indicate that SRSF2 mutations cause alteration, rather than loss-of-function.  One skilled in the art would have the knowledge that in absence a certain mutation allele such as a P53 a p53 is a tumor suppressor and its mutation is involved in development of many cancers. Therefore, excluding “a mutation allele of TP53” would make the selected set of mutations more specific to myelodysplastic syndromes (MDS), not any other cancers.  Similar reasons apply to other mutant allele related to MDS.
A person skilled in the art would consider the limitation “absence of a mutation allele of KRAS and TP53” is intended to exclude those mutations that increase the likelihood of myelodysplastic syndromes (MDS) progression to myeloid leukemia (AML). In other words, the selected set of mutations would be more specific to myelodysplastic syndromes (MDS). 
Kim et al. teaches SRSF2 mutations cause alteration.
In regards to claims 11, 14-18 and 31, Cazzola et al. was added to show more about the role of common driver genes in patients with MDS and MDS/MPN. Cazzola teaches .RNA splitting –SRSF2, U2AF1, IDH1/IDH2, ASXLI. (See table 3 and figure 3).
Cazzola et al. teaches myelodysplasia is a diagnostic feature of myelodysplastic syndromes (MDSs) but is also found in other myeloid neoplasms. Its molecular basis has been recently elucidated by means of massive parallel sequencing studies. About 90% of MDS patients carry ≥1 oncogenic mutations, and two thirds of them are found in individuals with a normal karyotype. Driver mutant genes include those of RNA splicing (SF3B1, SRSF2, U2AF1, and ZRSR2), DNA methylation (TET2, DNMT3A, and IDH1/2), chromatin modification (ASXL1 and EZH2), transcription regulation (RUNX1), DNA repair (TP53), signal transduction (CBL, NRAS, and KRAS), and cohesion complex (STAG2). Only 4 to 6 genes are consistently mutated in ≥10% MDS patients, whereas a long tail of ∼50 genes are mutated less frequently. (Abstract).
Cazzola et al. teaches that MDSs are defined as clonal hematopoietic stem cell disorders characterized by cytopenia, myelodysplasia, ineffective hematopoiesis, and increased risk of progression to acute myeloid leukemia (AML) . Figure 1. (Introduction).
Cazzola teaches that myelodysplasia driver genes are recurrently mutated also in another myeloid neoplasms.  The driver genes whose mutations are responsible for MDS (Table 3) are frequently mutated also in other myeloid neoplasms listed in Table 1. This is primarily true for AML, although, as underlined by Walter et al some genes are overrepresented in MDS compared with AML and vice versa. 
Cazzola teaches and refers to Cancer Genome Atlas Research Network, the 20 most recurrently mutated genes were FLT3, NPM1, DNMT3A, IDH1/2, TET2, RUNX1, TP53, N/KRAS, CEPBPA, WT1, PTPN11, KIT, U2AF1, SMC1A, SMC3, PHF6, STAG2, and RAD21. Only half of these genes are within the 20 most recurrently mutated ones in MDS.  Although the molecular pathophysiology of MDS is different from that of AML, some AML driver genes might behave as sub clonal drivers in MDS and thereby drive leukemic transformation. (See Table 3 shows most common driver genes in patients with MDS and MDS/MPN).  
See figure 3 and table 3 

    PNG
    media_image3.png
    271
    476
    media_image3.png
    Greyscale

Somatic mutations of CBL, TET2, ASXL1, and IDH/IDH2 was detected in the advanced phase of chronic myeloid leukemia. (Lines last 6 lines on page 9, cont., to page 10).
Ganguly was added because it adds about the mutations of myelodysplastic syndromes (MDS) and that the now plethora of knowledge gained on myelodysplastic syndromes (MDS), a heterogeneous pre-malignant disorder of hematopoietic stem cells, through sequencing of several pathway genes has unveiled molecular pathogenesis and its progression to AML. Recent discoveries on mutations in RNA-splicing machinery (SF3B1, SRSF2, ZRSR2, U2AF1, U2AF2); DNA methylation (TET2, DNMT3A, IDH1/2); chromatin modification (ASXL1, EZH2); transcription factor (TP53, RUNX1); signal transduction/kinases (FLT3, JAK2); RAS pathway (KRAS, NRAS, CBL, NF1, PTPN11); cohesin complex (STAG2, CTCF, SMC1A, RAD21); DNA repair (ATM, BRCC3, DLRE1C, FANCL); and other pathway genes have given insights into the independent effects and interaction of co-occurrence of mutations on disease-phenotype. RNA-splicing and DNA methylation mutations appeared to occur early and are reported as 'founder' mutations in over 50% MDS patients. TET2 mutation, through altered DNA methylation, has been found to have independent prognostic response to hypomethylating agents. Moreover, presence of DNMT3A, TET2 and ASXL1 mutations in normal elderly individuals forms the basis of understanding that accumulation of somatic mutations may not cause direct disease-development; however, cooperation with other mutations in the genes that are frequently mutated in myeloid and other hematopoietic cancers might result in clonal expansion through self-renewal and/or proliferation of hematopoietic stem cells. (Abstract).
MDS represents heterogeneous clonal pre-malignant hematopoietic changes that are typically associated with peripheral blood cytopenia, infective hematopoiesis, hypercelluler bone marrow with morphologically defined dysplasia of one or more lineages and increased risk of progression to acute myeloid leukemia (AML).   Mutated genes includes tumor suppressors (TP53) and KRAS.  (Introduction).
See table 1 where TP53 (Tumor protein p53) protein function, multiple DNA repair, apoptosis IDH2 mutation impact adverse prognosis,  RNA splicing ID2AF1, high risk, enriched in patients with del20q11 and ASXL1 mutations and SETBRP1 (pages 50-51).
Ganguly et al. teaches that IDH2 is located in the mitochondria. (Section 2.2.3.).  It teaches Ganguly et al. teaches that unlike other myeloid malignancies, mutation in tyrosine kinase signalling pathways are described in 5% to 10% of MDS only, with mutations in NRAS and KRAS being the most frequent during transformation to AML.  (2.4). TP53 mutation in association with isolated del (5q) at early stage of the disease disturbs treatment outcome due to loss of p53 protein function and predisposes to evolution to AML.  (2.5.3. (17p13).
	Ganguly et al additionally, the emerging discovery of small molecules as inhibitors of mutations in genes of epigenetic DNA methylation, chromatin modeling and RNA-splicing mechanism has established significant hope in management of heterogeneous hematological malignancies. Identification of drug targets and elucidation of expression of mutated genes at pre-clinical and disease states would further lead to better understanding and control of the stages of disease progression. Individualized gene expression and genome wide association study would further promise to develop personalized therapeutic modules with pharmaceutical tailoring of targeted drugs.  (Conclusion).
It would have been obvious to one skilled in the art to use compound of claim 1 as taught by the teachings of Cianchetta et al., Kim et al., Cazzola et al and Ganguly which teaches at the time the invention was filed with reasonable expectation of success to treat myelodysplastic syndrome and acute myeloid leukemia in absence of a mutant allele of at least one gene as is claim 11. One skilled in the art would understand that in “absence a mutation allele of TP53” is that p53 is a tumor suppressor and its mutation is involved in development of many cancers. Therefore, excluding “a mutation allele of TP53” would make the selected set of mutations more specific to myelodysplastic syndromes (MDS), not any other cancers.
Similarly a person skilled in the art would consider the limitation “absence of a mutation allele of KRAS and TP53” is intended to exclude those mutations that increase the likelihood of myelodysplastic syndromes (MDS) progression to myeloid leukemia (AML). In other words, the selected set of mutations would be more specific to myelodysplastic syndromes (MDS). Cazzola teaches that only 4 to 6 genes are consistently mutated in ≥10% MDS patients, whereas a long tail of ∼50 genes are mutated less frequently.
Therefore, in view of the teachings of prior art  it would have been obvious to one skilled in the art at the time the invention was filed to remove at least one mutant allele of at least one other gene to get better results so that treatment is expected to be more specie.  Claimed invention is considered obvious to one skilled in the art over Cianchetta et al, Kim et al., Cazzola et al. and Ganguly et al. for the reasons cited above.   
In regards to administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 11 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.

In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11 and 13-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,137,130. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Amatangelo et al. teaches a method of treating acute myeloid leukemia in a subject comprising administering to the subject a mutant isocitrate dehydrogenase 2 (IDH2) inhibitor 2-methyl-1-[(4-[6-(trifluoromethyl)pyridin-2-yl]-6- {[2-(trifluoromethyl)pyridin-4-yl ]amino }-1,3,5-triazin-2-yl)amino]propan-2-ol having the following formula:
or a pharmaceutically acceptable salt, solvate, or tautomer thereof, wherein the acute myeloid leukemia is characterized by the presence of a mutant allele of IDH2 and the absence of a mutant allele of FLT3 using the same compound which is used in instant claims.  

    PNG
    media_image4.png
    308
    664
    media_image4.png
    Greyscale

Claim 2 is drawn to a method of treating a acute myeloid leukemia in a subject comprising administering to the subject a mutant isocitrate dehydrogenase 2 (IDH2) inhibitor 2-methyl-1-[(4-[6-(trifluoromethyl)pyridin-2-yl ]-6- {[2-(trifluoromethyl)pyridin-4-yl amino }-1,3,5-triazin-2-yl)amino]propan-2-ol  by the compound of claim 1  or a pharmaceutically acceptable salt, solvate, or tautomer, in combination with quizartinib wherein the acute myeloid leukemia is characterized by the presence of a mutant allele of IDH2and a mutant allele of FLT3.
In regards to mesylate salt of the compound, as in instant claim 30, U.S. Patent No. 10,137,130, claim 16 of the patent is drawn to mesylate salt of the compound. 
Claimed invention as in claim 11 and 13-18 is considered obvious to one skilled in the art for the same reason as cited in the office action.  All claims were not copied here.

Response to Remarks

Applicant’s response after final response was filed on 02/3/202 2is acknowledged.   Applicant’s arguments were fully considered but were not found persuasive.  Claims were not amended. Rejection is maintained for the same reasons as set forth in our previous office action. Applicants argument were fully considered but were not persuasive. It would have been obvious to one skilled in the art at the time the invention was filed considering the references cited available would have the knowledge the specific interaction IDH1, IH2, ASXLI and others known by the prior art.  Cazzola et al. was added to show more. No new refence was added. about the role of common driver genes in patients with MDS and MDS/MPN. Cazzola teaches .RNA splitting –SRSF2, U2AF1, IDH1/IDH2, ASXLI. (See table 3 and figure 3).
Cazzola et al. teaches myelodysplasia is a diagnostic feature of myelodysplastic syndromes (MDSs) but is also found in other myeloid neoplasms. About 90% of MDS patients carry ≥1 oncogenic mutations, and two thirds of them are found in individuals with a normal karyotype. Driver mutant genes include those of RNA splicing (SF3B1, SRSF2, U2AF1, and ZRSR2), DNA methylation (TET2, DNMT3A, and IDH1
It appears that the limitation “absence of a mutation allele of KRAS and TP53” is intended to exclude those mutations that increase the likelihood of myelodysplastic syndromes (MDS) progression to myeloid leukemia (AML). In other words, the selected set of mutations would be more specific to myelodysplastic syndromes (MDS). Also, the “absence a mutation allele of TP53” is that p53 is a tumor suppressor and its mutation is involved in development of many cancers. Therefore, excluding “a mutation allele of TP53” would make the selected set of mutations more specific to myelodysplastic syndromes (MDS), not any other cancers.
In previous communication affidavit was filed on 05/20/2019 was considered, but was found insufficient to overcome the rejection 

    PNG
    media_image5.png
    250
    558
    media_image5.png
    Greyscale

The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").   Another reference was added. 



Election of Invention
Previously, Applicants filed a response to the Restriction Requirement on 04/20/2018.was acknowledged.   Applicant  elected Group II, claims 11 and 13-16, drawn to methods of treating myelodysplastic syndrome in a subject, comprising administering to the subject a therapeutically effective amount of 2-methyl-l-[(4-[6-(tri fluoromethyljpyridin-2-yl]-6-{ [2-(trifluoromethyl)pyridin-4-yl]amino}-l,3,5-triazin-2-yl)amino]propan-2-ol having the following formula:  (Compound 1),
Enasidenib 


    PNG
    media_image6.png
    130
    228
    media_image6.png
    Greyscale


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is 
mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



    PNG
    media_image7.png
    139
    310
    media_image7.png
    Greyscale

Idhifa (Enasidenib)

Correspondence
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627